                          Case 1:19-cv-00270-DAD-BAM Document 58 Filed 02/23/21 Page 1 of 3


                      1   Donald E. J. Kilmer, Jr. [SBN: 179986]
                      2   Email: don@dklawoffice.com
                          Jessica L. Danielski [SBN: 308940]
                      3   Email: jessica@dklawoffice.com
                      4   LAW OFFICES OF DONALD KILMER, APC
                          14085 Silver Ridge Road
                      5
                          Caldwell, Idaho 83607
                      6   Voice: (408) 264-8489
                      7
                          Jason Davis [SBN: 224250]
                      8   Email: jason@calgunlawyers.com
                      9   THE DAVIS LAW FIRM
                          27201 Pureta Real, Suite 300
                     10
                          Mission Viejo, California 92691
                     11   Voice: (949) 436-4867
                          Fax: (888) 624-4867
                     12
                     13   Attorneys for Plaintiffs
                     14   JANE ROE #1, et al.
                     15
                                                   UNITED STATES DISTRICT COURT
                     16
                                                  EASTERN DISTRICT OF CALIFORNIA
                     17
                     18                               )
                          JANE ROE #1; JANE ROE #2; JOHN
                                                      )             Case No.: 1:19-CV-270-DAD-BAM
                     19   DOE #1; JOHN DOE #2; JOHN DOE
                                                      )
                          #3; JOHN DOE #4; JOHN DOE #5;             STIPULATION TO MODIFY
                     20                               )             SUPPLMENTAL SCHEDULING
                          JOHN DOE #6; SECOND                       ORDER (Doc 053)
                     21   AMENDMENT FOUNDATION, INC., )
                                                      )
                     22                               )
                                    Plaintiffs,
                     23                               )
                               vs.                    )
                     24
                                                      )
                     25                               )
                          UNITED STATES OF AMERICA;
                     26   UNITED STATES DEPARTMENT OF )
                          JUSTICE; FEDERAL BUREAU OF  )
                     27                               )
                          INVESTIGATION; BUREAU OF
                     28   ALCOHOL, TOBACCO, FIREARMS )
 Donald Kilmer
 Attorney at Law
14085 Silver Ridge
                                                                1
Road, Caldwell, ID
Vc: 408/264-8489          Dismissal John Doe #6                            Jane Roe #1, et al., v. United States, et al.
don@dklawoffice.
       com
                          Case 1:19-cv-00270-DAD-BAM Document 58 Filed 02/23/21 Page 2 of 3


                      1   AND EXPLOSIVES; WILLIAM P.              )
                      2   BARR (U.S. Attorney General),           )
                          CHIRISTOPHER A. WRAY (Director,         )
                      3   Federal Bureau of Investigation);       )
                      4   REGINA LOMBARDO (Acting Deputy          )
                          Director, Bureau of Alcohol, Tobacco,   )
                      5
                          Firearms and Explosives); XAVIER        )
                      6   BECERRA (California Attorney            )
                      7   General),                               )
                                                                  )
                      8                   Defendants.             )
                      9                                           )
                     10
                             The parties, by and through counsel, stipulate to an adjustment of the
                     11
                     12   current scheduling order (Doc 053) for cross-motions for summary
                     13
                          judgment. There is no hearing currently set, and no party is prejudiced
                     14
                     15   by this modification.
                     16
                             Plaintiffs Motion for Summary Judgment                       March 22, 2021
                     17
                     18      Defendants’ Cross-Motion for Summary Judgment.               April 26, 2021
                     19      and Opposition

                     20       Plaintiffs’ Opposition to Defendants’ Cross-Motion          May 17, 2021
                     21       and Reply
                     22
                              Defendants’ Reply                                           Jun 7, 2021
                     23
                     24      All other prior stipulation and orders remain in full force and effect.
                     25
                     26   ////
                     27
                          ////
                     28
 Donald Kilmer
 Attorney at Law
14085 Silver Ridge
                                                                  2
Road, Caldwell, ID
Vc: 408/264-8489          Dismissal John Doe #6                             Jane Roe #1, et al., v. United States, et al.
don@dklawoffice.
       com
                          Case 1:19-cv-00270-DAD-BAM Document 58 Filed 02/23/21 Page 3 of 3


                      1
                      2
                          SO STIPULATED.
                      3
                          Date: February 23, 2021           Date: February 23, 2021
                      4
                      5   /s/ Donald Kilmer                  /s/ Nelson Richards
                      6   Attorney for the Plaintiffs       Attorney for Defendant Becerra
                                                            (Approved Feb. 23, 2021| L.R. 131(e))
                      7
                      8
                      9                                     Date: February 23, 2021
                     10
                                                            /s/ James Bickford
                     11                                     Attorney for U.S. Defendants
                     12                                     (Approved Feb. 23, 2021| L.R. 131(e))
                     13
                     14
                     15
                          So Ordered,
                                  Dated:                    ___________________________________
                     16
                                                            United States Magistrate Judge
                     17
                     18
                     19
                     20
                     21
                     22
                     23
                     24
                     25
                     26
                     27
                     28
 Donald Kilmer
 Attorney at Law
14085 Silver Ridge
                                                               3
Road, Caldwell, ID
Vc: 408/264-8489          Dismissal John Doe #6                           Jane Roe #1, et al., v. United States, et al.
don@dklawoffice.
       com
